DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 10/27/20, the following is a first non-final office action.  Claims 1-9 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC §101
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

3.    Claims 1-9 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-9, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recites “Mental Processes”. The claimed invention is a method that allows for access, analysis and update of electronic facial image records, which is a concept performed in the human mind (including an observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and updating, facial image information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing facial image records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and updating information related to facial image records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAKON (JP 2017182326 A)

As per claim 1, SAKON discloses: 
a first acquisition unit that obtains a face image of a visiting user who uses a check-in terminal installed at a visible position from a reception counter of an accommodation facility, (Abstract: a portable mobile terminal 13 that has a camera and communication functions…a storage unit that stores a face image of an authenticated person shot by using the camera function;);

an execution unit that identifies the visiting user on the basis of the face image of the visiting user and performs a check-in process of the visiting user, (Description;  As a method of using such an authentication tool, first, as shown in FIG. 14, user information is registered in the mobile terminal 13 (S30). The user information includes qualification information and face information given to the user. Here, the qualification information refers to information on an area (facility) that can be used by the user, and the face information refers to the face image of the user himself / herself, and the qualification information is associated with the face image. These pieces of information are registered by the front desk staff at the hotel check-in (entry), and the mobile terminal 13 on which the information is registered is lent to the user (S31));

a second acquisition unit that obtains a face image of a specific user who uses services, (DESCRIPTION-OF-EMBODIMENTS: The facility user (qualified user) 1 applies for use at the facility 12 (T6). In such an environment, the place where the use facility 12 exists is defined as the qualification authentication place 8 of the present invention. More specifically, in order for the user 1 to apply for the use of the facility, the point standing in front of the staff is the actual authentication place. At that point, the clerk shoots the face of the user 1 with the mobile terminal 13 and authenticates whether or not the user 1 in front of the user has a legitimate qualification to use the ticket);

a permission unit that permits a use of the services when the check-in process is completed for the specific user who is identified on the basis of the face image of the specific user, (Claims:  As a result of the collation processing in the terminal, when the face information and the face image match and it is determined that the information on the qualification is valid, the person to be authenticated is a valid holder of the qualification. And a qualification authentication system using a mobile terminal, characterized in that a right permitted by the qualification is given to the person to be authenticated.

As per claim 2, SAKON discloses:
wherein the execution unit obtains a pre-registration information about the visiting user identified, and performs the check-in process on the basis of the pre-registration information, (DESCRIPTION OF EMBODIMENTS:  (Pre-registration process) Three specific examples will be described with reference to FIG. 5A and FIG. 5B as a pre-registration procedure when authenticating a person to be authenticated with a mobile terminal; In FIG. 5A, a purchaser who has purchased a credential such as a ticket takes a picture of his / her face at the time of purchase (or after purchase) (S1), and this face information and ticket information (ticket number, The registration is completed by transferring the purchase store information and the purchase date) to the designated server (S2). The face may be photographed using a camera installed at a purchase place or using a smartphone owned by the purchaser. At this time, personal information such as the name, date of birth, and age of the purchaser (that is, the qualification holder) and biometric information such as a signature and voiceprint (here, the autograph is regarded as a part of the biometric information) You can also register at the same time. When such registration is completed, the registered face owner is stored in the server as a valid qualification holder).

As per claim 3, SAKON discloses: 
wherein the accommodation management system further comprises a registration unit that registers the face image of the visiting user who performs the check-in process, as a face image of a permitted user who is allowed to use services provided in the accommodation facility, (DETAILED DESCRIPTION OF THE INVENTION:  The face may be photographed using a camera installed at a purchase place or using a smartphone owned by the purchaser. At this time, personal information such as the name, date of birth, and age of the purchaser (that is, the qualification holder) and biometric information such as a signature and voiceprint (here, the autograph is regarded as a part of the biometric information) You can also register at the same time. When such registration is completed, the registered face owner is stored in the server as a valid qualification holder), and

the permission unit permits the use of the services when the specific user is determined to be the permitted user by face authentication using the face image of the specific user and the face image of the permitted user, (Claims:  As a result of the collation processing in the terminal, when the face information and the face image match and it is determined that the information on the qualification is valid, the person to be authenticated is a valid holder of the qualification. And a qualification authentication system using a mobile terminal, characterized in that a right permitted by the qualification is given to the person to be authenticated);

As per claim 4, SAKON discloses:
wherein the registration unit registers a face image of a traveling companion of the visiting user as a face image of a permitted user who 1s allowed to use services provided in the accommodation facility, in addition to the face image of the visiting user, (DETAILED DESCRIPTION OF THE INVENTION:  On the other hand, when the purchaser of the first ticket transfers the ticket to a third party, as shown in FIG. 5B, the person who received the transfer sends his face information and qualification information to the server to perform a new registration. Perform (S6). The server stores this new registration information (S7) and invalidates the previously registered qualification information (S8). By doing so, it is possible to update a valid qualification holder in ticket use, and to prevent unauthorized use).

As per claim 5, SAKON discloses:
wherein the registration unit registers a gender information about a gender of the permitted user, in addition to the face image of the permitted user, and the permission unit permits the use of the services when the specific user is determined to be a permitted user who is allowed to use services provided in the accommodation facility and the gender information of the permitted user meets use conditions of the services, (Detailed Description of the Invention: Here, when the authentication side can know in advance the visit of the person to be authenticated… In addition, when an unspecified number of persons to be authenticated are targeted, depending on the nature of the qualification to be authenticated, qualification holders corresponding to this may be collectively received. In the case where a large number of users visit at the same time, in consideration of the memory capacity of the mobile terminal, each certifier (person in charge) is assigned to each terminal (for example, alphabet, age, gender, birth). The user may be authenticated in an empty space by guiding the user. In particular, in this case, the staff can authenticate only with the mobile terminal, so it is possible to authenticate freely and quickly using the empty space without securing a dedicated authentication space or carrying large equipment. can do.

As per claim 6, SAKON discloses:
Wherein the accommodation management system further comprises an issuing unit that issues a card key to a user for whom the check-in process is performed, the permission unit permits the use of the services when the card key is authenticated, and (Description:  Here, another point to be noted is the relationship between the face information of the qualification holder registered in the registration DB server 7 and the qualification information…Therefore, in Embodiment 3 of the present invention, conversely, a method of associating card information with face information is adopted. It will be understood that this makes cardless payment possible for the first time. However, if it is recommended to present a credential (card), it is of course possible to associate a face with the card. Even in such a case, it is obvious that the effect obtained by performing collation with the mobile terminal of the certifier, that is, the effect of the present invention that qualification authentication can be performed regardless of the authentication location can be obtained similarly).
the issuing unit limits a number of the card keys issued to be less than a number of people in a group for whom the check-in process is performed when the group includes a user who uses face authentication and a user who uses authentication by the card key).

As per claim 8, SAKON discloses:
a visiting user image acquisition unit that obtains a face image of a visiting user who uses a check-in terminal installed at a visible position from a reception counter of an accommodation facility, (Abstract: a portable mobile terminal 13 that has a camera and communication functions…a storage unit that stores a face image of an authenticated person shot by using the camera function;); 

an execution unit that identifies the visiting user on the basis of the face image of the visiting user and performs a check-in process of the visiting user, (Description;  As a method of using such an authentication tool, first, as shown in FIG. 14, user information is registered in the mobile terminal 13 (S30). The user information includes qualification information and face information given to the user. Here, the qualification information refers to information on an area (facility) that can be used by the user, and the face information refers to the face image of the user himself / herself, and the qualification information is associated with the face image. These pieces of information are registered by the front desk staff at the hotel check-in (entry), and the mobile terminal 13 on which the information is registered is lent to the user (S31)); and

a registration unit that registers the face image of the visiting user who performs the check-in process, as a face image of a permitted user who is allowed to use services provided in the accommodation facility, ((DETAILED DESCRIPTION OF THE INVENTION:  The face may be photographed using a camera installed at a purchase place or using a smartphone owned by the purchaser. At this time, personal information such as the name, date of birth, and age of the purchaser (that is, the qualification holder) and biometric information such as a signature and voiceprint (here, the autograph is regarded as a part of the biometric information) You can also register at the same time. When such registration is completed, the registered face owner is stored in the server as a valid qualification holder)).

As per claim 9, SAKON discloses:

a permitted user image acquisition unit that obtains a face image of a visiting user who uses a check-in terminal installed at a visible position from a reception counter of an accommodation facility and a face image of a permitted user who is allowed to use services provided in the accommodation facility. ; (DETAILED DESCRIPTION OF THE INVENTION:  The face may be photographed using a camera installed at a purchase place or using a smartphone owned by the purchaser. At this time, personal information such as the name, date of birth, and age of the purchaser (that is, the qualification holder) and biometric information such as a signature and voiceprint (here, the autograph is regarded as a part of the biometric information) You can also register at the same time. When such registration is completed, the registered face owner is stored in the server as a valid qualification holder),

a specific user image acquisition unit that obtains a face image of a specific user who uses the services, (Claims: A mobile terminal on the authentication side includes a receiving unit that receives the qualification information and the face information from the server device via a network, a storage unit that stores a face image of the person to be authenticated photographed using a camera function, A collation unit that collates the face information sent from the server device and the captured face image in its own terminal,

a permission unit that permits a use of the services when the specific user is determined to be the permitted user by face authentication using the face image of the specified user and the face image of the permitted user, (Claims:  As a result of the collation processing in the terminal, when the face information and the face image match and it is determined that the information on the qualification is valid, the person to be authenticated is a valid holder of the qualification. And a qualification authentication system using a mobile terminal, characterized in that a right permitted by the qualification is given to the person to be authenticated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKON (JP 2017182326 A), and further in view of TABATA et al (JP 2019046124 A).
As per claim 7, SAKON discloses:
wherein the issuing unit limits the number of the card keys issued such that an upper limit of the number of the card keys issued is obtained by subtracting a number of users who use the face authentication from the number of people in the group, (Abstract: To enhance the efficiency in lending/collecting card keys in accommodation facilities. SOLUTION: A machine to check in/out for accommodation facilities according to the present invention can execute check-in processing and check-out processing, and is characterized in that: the check-in processing can execute payment processing and issuing processing; the payment processing can execute payments relating to stays; the issuing processing can issue, after completion of the payment processing, card keys to unlock guest rooms with the number corresponding to the number of lodgers as its upper limit; and the check-out processing can collect the card keys with a maximum number of card keys to be collected determined based on the number of card keys issued at the check-in processing as its upper limit.).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 8, 2022
/AKIBA K ROBINSON/ Primary Examiner, Art Unit 3628